



Certain confidential information contained in this document, indicated by the
mark “[*]”, has been omitted because it is both (i) not material and (ii) would
be competitively harmful if publicly disclosed



SIXTH AMENDMENT TO THE
CO-BRANDED CREDIT CARD PROGRAM AGREEMENT
This Sixth Amendment (“Amendment”) is between Citibank, N.A. (“Bank”) and Costco
Wholesale Corporation (“Costco”), is effective as of January 1, 2020, and amends
that certain Co-Branded Credit Card Program Agreement, by and between Bank and
Costco, dated February 27, 2015 (the “Agreement”). This Amendment supersedes all
prior amendments to Paragraph 5 of Schedule 9.01.
Pursuant to Section 16.10 of the Agreement, the Bank and Costco agree as
follows:
1.Defined Terms. All capitalized terms used but not defined in this Amendment
will have the meanings ascribed to such terms in the Agreement.
2.Schedule 9.01 Amendments. Paragraph 5 of Schedule 9.01 is deleted and replaced
with the following:
“(5) [*].
Beginning in calendar year [*] and continuing through calendar year [*], Bank
shall pay to Costco an amount equal to [*]. In [*], Bank shall pay to Costco an
amount equal to [*]. [*].”
And paragraph 9 of Schedule 9.01 is deleted and replaced with the following:
“(9) Timing of Payments. Bank will pay to Costco the amounts in paragraphs (1)
and (2) of this Schedule 9.01 within fifteen (15) Business Days following the
end of the month to which such payments relate. Bank will pay to Costco the
amounts in paragraph (5) of this Schedule 9.01 in equal quarterly payments
within fifteen (15) Business Days following the end of each calendar quarter.”
3.Full Force and Effect. The Agreement, as modified hereby, will remain in full
force and effect and this Amendment will not be deemed to be an amendment or a
waiver of any other provision of the Agreement except as expressly stated
herein. All such other provisions of the Agreement will also be deemed to apply
to this Amendment.
4.No Modification or Waiver; Incorporation. No modification, amendment or waiver
of this Amendment will be effective or binding unless made in writing and signed
by the Parties. The Parties agree that, except for those modifications expressly
set forth in this Amendment, all terms and provisions of the Agreement will
remain unchanged and in full force and effect. This Amendment and the Agreement
will hereafter be read and construed together as a single document, and all
references to the Agreement will hereafter refer to the Agreement as amended by
this Amendment.
5.Counterparts. This Amendment may be executed in counterparts and if so
executed will be enforceable and effective upon the exchange of executed
counterparts, including by facsimile or electronic transmissions of executed
counterparts.


Duly authorized representatives of the Parties have executed this Amendment.
COSTCO WHOLESALE CORPORATION


By: /s/ Paul Latham_____________________
Name: Paul Latham_____________________
Title: SVP ____________________________
CITIBANK, N.A.


By: /s/ Valerie Greer_____________________
Name: Valerie Greer_____________________
Title: MD______________________________ 




